Citation Nr: 0103790	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-20 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed right ankle 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from January 1991 to 
January 1995.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
RO.



FINDING OF FACT

The veteran is shown to have right ankle disability 
manifested by ligamentous pain and instability that is likely 
due to an injury suffered in service.  



CONCLUSION OF LAW

The veteran's right ankle ligamentous pain and instability is 
due to an injury that was incurred in service.  38 U.S.C.A. 
§§ 1101, 1111, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000).





REASONS AND BASES FOR FINDING AND CONCLUSION


Factual background

A careful review of the service medical records shows that 
the veteran was treated for a first-degree right ankle sprain 
in September and October 1994.  On the veteran's September 
1994 report of medical history prior to separation, it was 
noted that the veteran's right ankle was swollen because of 
the sprain.  Subsequent service medical records dated through 
October 1994 show continued treatment for the right ankle 
sprain described as a Class 1 sprain or a Grade I-II ankle 
sprain.  The findings included those of swelling and 
discoloration with edema of the lateral malleolus.  An x-ray 
study revealed findings of lateral malleolar soft tissue 
swelling with no fracture identified.  

VA outpatient treatment records show that the veteran was 
treated for right foot and ankle pain in March 1998.  X-rays 
performed on his right ankle at that time showed no fracture.

A March 1999 VA examination indicated a medical history of 
right ankle pain which had persisted since the veteran's 
inservice injury in 1994.  It was noted that, since that 
time, there had been persistent pain which kept the veteran 
up at night.  Current symptoms included those of daily pain 
laterally under the malleolus, feelings of weakness and 
giving way about the ankle, intermittent feelings of warmth, 
and a grinding sensation when moving the ankle in certain 
directions.  The symptoms were noted to be worse with 
increased walking and prolonged standing.  The examiner noted 
that the veteran had a cortisone shot about a month ago and 
that this had helped for about a week.  The examination 
revealed no swelling, deformity, or erythema of the right 
ankle.  The examiner found that the right ankle was tender in 
the soft tissues inferior to the lateral malleolus and that 
there was pain at this location with ligament strength 
testing as well.  The diagnosis included that of chronic 
ligamentous right ankle pain and instability status post 
service-connected injury.  

In an August 1999 statement, the veteran indicated that he 
was receiving ongoing medical care for his right ankle 
problem.  On his September 1999 VA Form 9, the veteran 
indicated that his right ankle problem was a recurring injury 
that has been going on for years.  He stated that his first 
right ankle sprain occurred while he was in the Army and he 
indicated that since then the sprains happen often.   

VA outpatient treatment records show that the veteran had 
consistent treatment and physical therapy for right ankle 
complaints in 1999 and 2000.  A January 1999 record indicated 
that the veteran had chronic pain and tenderness in the right 
ankle for five years and that he had a history of multiple 
ankle sprains.  The assessment at that time was that of 
unstable right ankle, tendonitis.  

Subsequent VA outpatient treatment records dated in May and 
June 1999 indicate that the veteran had a severe ankle sprain 
in 1994 and several sprains since this time.  The impression 
on a November 1999 MRI study was that of unremarkable right 
ankle.   Findings on a June 2000 outpatient treatment 
included that of slightly prominent lateral malleolus, right 
leg.  

During his December 1999 hearing, the veteran testified that 
his right ankle problems began with the 1994 right ankle 
sprain in service and had continued since that date.  He 
indicated that he did not seek treatment for the right ankle 
symptoms immediately after separation from service in 1995 
because the pain was not that bad at that time.  

The veteran also testified that, since the inservice right 
ankle sprain, he had walked with a limp.  He noted that he 
currently was taking Darvacet for the right ankle symptoms 
and used an ankle brace.   




Analysis

As a preliminary matter, the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or was aggravated by 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for a disease first 
diagnosed after service, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Based on a review of the evidence as a whole, the Board notes 
that the veteran's inservice injury is well documented by 
records that show treatment for the right ankle symptoms 
extending beyond the date of the September 1994 examination 
prior to separation from service.  

Furthermore, the Board finds that the veteran has provided 
convincing testimony to the effect that his right ankle 
problems have continued to bother him and cause limping since 
the inservice injury.  

The Board finds that VA medical records submitted since 
separation from service show that the veteran has had a 
chronic right ankle problems.  The impression of the March 
1999 examination was that of chronic ligamentous right ankle 
pain and instability status post service-connected injury.  

Given the statement from the VA physician linking the most 
recent symptoms to service, the Board finds that the 
preponderance of the evidence is for the veteran's claim of 
service connection.  

Accordingly, service connection for the currently 
demonstrated right ankle disability is warranted.  



ORDER

Service connection for the right ankle disability manifested 
by ligamentous pain and instability is granted.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 

